In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                  No. 07-19-00329-CV
                              ________________________


                 IN RE ANTHONY CHARLES FOSTER, JR., RELATOR


                                     Original Proceeding
                   Arising From Proceedings Before the 47th District Court
                                    Randall County, Texas
                Trial Court No. 18,072-A; Honorable Dan L. Schaap, Presiding


                                     October 28, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Relator, Anthony Charles Foster, Jr., a Texas inmate proceeding pro se, filed a

petition for writ of mandamus seeking to compel the Honorable Dan L. Schaap to rule on

his Motion to Rescind Order to Withdraw Funds. Foster filed a statement of inability to

afford payment of court costs with his petition. By letter of October 3, 2019, we directed

Foster to pay the required filing fee of $155 or, in lieu thereof, to comply with chapter 14

of the Civil Practice and Remedies Code by also filing a separate affidavit relating to

previous filings and a certified copy of his inmate trust account statement. TEX. CIV. PRAC.
& REM. CODE ANN. §§ 14.002(a), 14.004 (West 2017) (requiring inmate seeking to proceed

without payment of costs to file affidavit of previous filings and trust account statement).

We advised Foster that if he did not comply by October 14, this proceeding was subject

to dismissal without further notice. To date, Foster has neither paid the filing fee nor filed

the required chapter 14 documents.


       Unless a party is excused from paying a filing fee, the clerk of this court is required

to collect filing fees set by statute or the Supreme Court when an item is presented for

filing. TEX. R. APP. P. 5, 12.1(b). An inmate who files a declaration of inability to pay costs

in an appeal or original proceeding must also comply with chapter 14 of the Civil Practice

and Remedies Code. TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a). An inmate’s failure

to comply with chapter 14 is grounds for dismissal of the appeal or original proceeding.

In re Johnson, No. 07-16-00354-CV, 2016 Tex. App. LEXIS 11841, at *2 (Tex. App.—

Amarillo Nov. 1, 2016, orig. proceeding) (per curiam) (mem. op.).


       Because Foster has failed to pay the filing fee or comply with chapter 14 of the

Civil Practice and Remedies Code within the time provided by this court for compliance,

we dismiss this original proceeding.



                                                   Per Curiam




                                              2